BLOODWORTH, Justice
(concurring specially).
I concur specially in the opinion of Justice Faulkner.
The first time this cause was before this Court,1 I dissented from that portion of *582the majority opinion (authored by Justice Jones) which held that a “justiciable controversy” existed. I expressed my opinion that no justiciable controversy then existed because: (1) Ms. Lawrence had no ABC license when she applied for a retail beer license from the city; and, (2) Ms. Lawrence had not complied with the city ordinance requiring written application under oath.
Ms. Lawrence has now secured an ABC license and has reapplied for a city license. Although I am still of the opinion that she has not fully complied with the ordinance, I now agree that it appears clear that the city will not grant her a license, irrespective of her complying with the ordinance by filing an application under oath, unless she pays a license fee of $4,000, a sum which I agree is unreasonable and confiscatory. The law does not require a futile act. Alabama Department of Industrial Relations v. Anderson, 41 Ala.App. 267, 128 So.2d 532.
It is my opinion that if Ms. Lawrence ultimately pays such reasonable license fee as may be set by the city of Warrior, she should fully comply with the ordinance requiring an application to be made under oath.
ALMON, J., concurs.

. Lawrence v. Gayle, 294 Ala. 91, 312 So.2d May 22, 1975]. 385, 392. [April 17, 1975, Rehearing denied